UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 10-K ————— þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from N/A to N/A Commission File Number:0-52282 ————— EastBridge Investment Group Corporation (Exact name of registrant as specified in its charter) ————— Arizona 86-1032927 State of Incorporation IRS Employer Identification No. 8040 E. Morgan Trail, Unit 18, Scottsdale, Arizona 85258 (Address of principal executive offices) (480) 966-2020 (Registrant's telephone number) Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, no par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. ¨YesþNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. ¨YesþNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). ¨YesþNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter – $11,835,052 as of June 30, 2011. State the number of shares outstanding of each of the issuer's classes of equity securities, as of the latest practicable date: As of March 27, 2012, there were 156,347,027 shares of common stock, no par value per share issued and outstanding and no preferred stock, no par value per share, issued and outstanding. Documents Incorporated By Reference –None EASTBRIDGE INVESTMENT GROUP CORPORATION FORM 10-K ANNUAL REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 TABLE OF CONTENTS PAGE ITEM 1. BUSINESS. 4 ITEM1A. RISK FACTORS 11 ITEM 1B. UNRESOLVED STAFF COMMENTS 19 ITEM 2. PROPERTIES. 19 ITEM 3. LEGAL PROCEEDINGS 19 ITEM 4. [REMOVED AND RESERVED] 19 ITEM 5. MARKET FOR REGISTRANT'S COMMON STOCK, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 20 ITEM 6. SELECTED FINANCIAL DATA. 21 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 21 ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 26 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 26 ITEM 9A. CONTROLS AND PROCEDURES 26 ITEM 9B. OTHER INFORMATION 27 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 28 ITEM 11. EXECUTIVE COMPENSATION 31 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 32 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 33 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 34 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. 35 SIGNATURES 37 2 Cautionary Note Regarding Forward-looking Statements and Risk Factors The Company's Form 10-K, any Form 10-Q or any Form 8-K of the Company or any other written or oral statements made by or on behalf of the Company may contain forward-looking statements which reflect the Company's current views with respect to future events and financial performance. The words "believe," "expect," "anticipate," "intends," "estimate," "forecast," "project," and similar expressions identify forward-looking statements.All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new products, services, developments or industry rankings; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing.Such "forward-looking statements" are subject to risks and uncertainties set forth from time to time in the Company's SEC reports and include, among others, the Risk Factors set forth under Item 1A below. The risks included herein are not exhaustive. This annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and other documents filed with the SEC include additional factors which could impact EastBridge Investment Group Corporation's business and financial performance. Moreover, EastBridge Investment Group Corporation operates in a rapidly changing and competitive environment. New risk factors emerge from time to time and it is not possible for management to predict all such risk factors. Further, it is not possible to assess the impact of all risk factors on EastBridge Investment Group Corporation's business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Readers are cautioned not to place undue reliance on such forward-looking statements as they speak only of the Company's views as of the date the statement was made.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 3 PART I ITEM 1. BUSINESS. As used in this annual report, "we", "us", "our", "EastBridge", "Company" or "our company" refers to EastBridge Investment Group Corporation and, unless the context otherwise requires, all of its subsidiaries. Overview EastBridge Investment Group Corporation (formally ATC Technology Corporation) was incorporated in the State of Arizona on June 25, 2001. The Company's principal activity through June 30, 2005 was to manufacture mobile entertainment products that provided a means to play video game consoles made by Sony, Microsoft and Nintendo in a customer's car, RV, SUV, van or boat with attachable viewing monitors. In 2005, EastBridge decided to exit the mobile video game market and dedicate its activities to providing investment related services in Asia, with a strong focus on high GDP growth countries, such as China.EastBridge is initially concentrating its efforts in the Far East (Hong Kong, mainland China, Australia) and in the United States. We provide consulting services to provide viable corporate infrastructure necessary for small to medium-size companies to obtain capital to grow their business. EastBridge structures its clients as joint ventures, wholly owned foreign enterprises, or guaranteed return ventures, and assists them in locating investment banking, financial advisory and other financial services necessary to become public companies in the United States or find joint venture partners or raise capital to expand their businesses.EastBridge locates consultants which assist with marketing, sales and strategic planning services for its clients to prepare them to enter the United States capital market. EastBridge believes it is one of a small group of United States companies solely concentrated in marketing financial services to closely held small to mid-size Asian and American companies that require these services for expansion. In business sectors where EastBridge sees a unique opportunity for growth, EastBridge may form its own foreign subsidiaries with local partners to capture the opportunity. EastBridge has formed three subsidiaries which have been consolidated with EastBridge from the date of formation. Consulting Services EastBridge maintains a company website at: www.EbigCorp.com, the contents of which are not a part of this filing. EastBridge's business plan is to provide financial structure planning and guidance for capital raising transaction, whether in the form of public offerings, joint ventures, or merchant banking, to small-to-medium-sized businesses in Asia and America.The Company manages its clients’ investor relations services, public relations services, and gives advice on marketing, sales, and strategic planning. The Company provides its clients with valuable information about various U.S. stock markets, and their general entry requirements. The Company provides information about U.S. investors before its clients become reporting companies.We also serve as consultants and advisors to these companies to obtain loans, find business partners, find merger candidates or assist with feasibility studies. EastBridge's target clients are mostly in the Chinese territories and other Asian countries as well as the United States.EastBridge searches for companies its management believes have viable business strategies which have potential for raising significant capital in U.S. markets.Though we focus on opportunities that management believes will create value for both our shareholders and clients, we cannot provide any assurance that such opportunities will create value for our shareholders, or otherwise increase the value of their investment in the Company. 4 Our income is derived from the following: ● Cash fees and stock equities in received as compensation from clients for our listing service; ● Revenues from operating joint ventures with operating companies generating cash flows; and ● Fees earned in providing bridge loans to small companies through U.S. lending sources. Competition At this time, Company management is unaware of any other companies that offer similar services to smaller companies with the same focus in Asia or in America but is aware that this service is presently provided by individuals on a piecemeal basis.The Company believes that large investment firms cannot obtain the fees from smaller companies they are capable of generating from the larger Asian or American companies. Smaller consulting or investment companies may lack the resources to penetrate the barriers to raising capital because of geographical, political, linguistic, cultural, or economy-of-scale reasons. However, the major brokerage and financial service companies, as well as some smaller companies, have advertising and marketing capabilities which may be accessed by smaller Asian and American companies. As higher returns on investment in Asia and in America become available, these returns will most likely attract new competitors. Government Approval and Regulation of Industry The Company faces risks posed by any adverse laws and regulations affecting our business or our clientsand future treaties or regulations that may be enacted by the U.S. or foreign governments. In order to conduct our business, we are required to obtain some or all of the following licenses, approvals and/or concessions from each country we are in: business registration, tax certificate, right to conduct business certificate, employment approval, residency approval, asset appraisal, acquisition approval, import/export license and foreign remission approval. The list is subject to additions, depending on the particular business sectors we decide to enter. There is no assurance that we need to obtain all of the approvals and licenses above; nor is there a guarantee that we will obtain any of the approvals and licenses when we are required to do so. We also are subject to potential U.S. regulations concerning the consulting services we are providing.We are not registered as an investment adviser or investment companyor banking institution, nor are we a registered broker-dealer.In the event we are required to obtain any such registrations, it could prevent us from conducting our business.However, in anticipation of our business development, we are moving in the direction of becoming a broker-dealer and obtaining the necessary licenses and government approvals to operate as a broker-dealer. We are undergoing an audit by the Internal Revenue Service related to employment tax liability for the 2006-2008 tax years, and depending on the outcome of the audit, we may be subject to additional taxes.An assessment of additional taxes plus penalties and interest may have a material adverse effect on our performance. 5 Business Strategies Our primary business strategy is to provide consulting services and to use our extensive network of Chinese and U.S. contacts to locate investment and merchant banking companies, business consultants, marketing firms, investor and public relations firms, appropriate exchanges, markets and market makers, attorneys and accountants capable of helping emerging growth Asian and American companies develop the infrastructure and expertise to (i) obtain access to private and public U.S. capital markets; (ii) expand their businesses in both their native Asian market and the U.S. market (if viable for export); and (iii) develop capital through fundcapital raising and expansion. Our target clients are mostly in China, Hong Kong, Australia and in the United States.We focus on high growth companies where the expected return can be realized within a one to two year period and the potential gain is substantial for us and our clients. We generally seek transactions in which substantial opportunities exist for business growth. Keith Wong (President and Chief Executive Officer of EastBridge) and Norman Klein (Principal Financial Officer of EastBridge) each have over twenty years of experience in the industrial, sales and financial industries. Mr. Wong is fluent in both Mandarin and Cantonese and is able to overcome cultural barriers as a result of having lived and worked for many years in both China and the U.S.Our management has the background to understand a client's business quickly and is able to take fast and decisive actions to achieve business opportunities for our clients due to our smaller size. We plan for China, Australia, Hong Kong and the United States to continue to be our immediate focus in 2012. We offer U.S. companies the opportunity to expand into the Chinese market.EastBridge’s Beijing office will assist U.S. companies to execute distribution and/or manufacturing agreements or other joint venture partnerships to distribute and/or manufacture their products and/or services in China. We currently have ten (10) clients that we are assisting with becoming listed on a U.S. stock exchange or over-the-counter (OTC) market and/or obtaining a joint venture partner in the Far East and/or introducing the client to a broker/dealer or investment banker which helps them raise working capital for business expansion.For the clients that want to become listed in the U.S., we are assisting the clients and their investment bankers, attorneys and accountants with the auditing and legal processes to register with the U.S. Securities and Exchange Commission (the “SEC”) and help locate broker dealers to begin trading their stock on a United States stock market or exchange.Management anticipates, but can provide no assurances, that some of these clients will go public in the United States and begin trading their stock in 2012.EastBridge clients normally become public companies in the U.S. by conducting a direct registration process with the SEC.However, some find a U.S. “shell’ company and conduct a reverse merger.EastBridge has three (3) non-operating subsidiaries that could be used for a reverse merger. Once a client is registered as a public company and its stock begins trading in the U.S., EastBridge records the value of its stock in that client as revenue for that quarter and also records the value as an asset on its balance sheet.We typically receive a 10% to 20% equity position in a client as consideration for our services along with cash consulting fees. Overview of Current Clients and Subsidiaries: We provide consulting services through our agreements to the clients set forth below: Wonder International Education and Investment Group Corporation/Wenda Education Wonder offers professional and vocational educational programs to assist post junior high and high school students to improve their skills for higher paying jobs. Wonder offers programs mainly in the computer related IT sectors such as network design, hardware technology, computer graphics, CAD, animation, network database and network security.Wonder filed a Form S-1 registration statement with the SEC on December 9, 2009, which was declared effective by the SEC on January 6, 2011.Wonder's PCAOB-registered accounting firm has recently completed its fieldwork for its 2011 audit and we plan to assist Wonder with its 10-K (annual report) filing for 2011.We are assisting Wonder in seeking a listing for its common stock on the OTC markets in the near future.EastBridge received 3,400,000 shares of Wonder common stock for its consulting services in March.We declared a stock dividend on these Wonder shares for our EastBridge shareholders of record on July 31, 2009.This dividend stock was distributed to our shareholders on a pro-rata basis in 2011. 899,975 shares have been distributed to our shareholders as of December 31, 2011. 6 Tsingda Education Company Tsingda provides tutoring and education services to elementary, junior high and high school students in China.We consulted with Tsingdain connection with its audit, its merger into a Cayman Island shell, a private placement capital raise of $9.6 million, and the legal process for its registration with the SEC. We are currently assisting Tsingda with its proposed public capital raise and listing on AMEX.Tsingda’s initial registration statement on Form S-1 and its secondary registration statement for its PIPE investors were declared effective on March 4, 2011. Tsingda’s PCAOB auditor has completed its 2010 audit and Tsingda has filed its first 10-K annual report.Tsingda used MaximGroup LLC, a New York based investment banker, for its private placement during the fall of 2010.EastBridge introduced Tsingda to Maxim and assisted Tsingda with preparing for the capital raise process. For EastBridge’s services, we received a cash fee and we received 2,079,740 shares of Tsingda common stock in 2010.EastBridge declared a stock dividend on these Tsingda shares to its shareholders of record on March 15, 2010.300,018 shares have been distributed to our shareholders as of December 31, 2011. Another 113,478 shares were distributed to service providers and investors as of December 31, 2011. On December 14, 2011, EastBridge entered into a Stock Purchase Agreement with An Lingyan, an individual residing in the People’s Republic of China. Pursuant to the Agreement, the Company sold 500,000 ordinary shares of Tsingda to An Lingyan in exchange for a cash payment of $600,000. AREM Pacific Corporation Arem Pacific is in the real estate development and hospitality business.Arem purchased a real estate development company in 2010 and plans to purchase property in China and Australia.Arem is also exploring opportunities in the marine, hotel and entertainment industries of Australia and China.Arem is currently working on its 2010 and 2011 audit with a PCAOB audit firm from the United States.Eastbridge has a listing agreement with Arem and we are assisting Arem with its audit and with the SEC legal process to begin reporting as a U.S. public company.Eastbridge will also assist Arem with locating an investment banker for a capital raise in the near future.For its services, Eastbridge has received a cash fee in 2010 and we own an equity position in Arem. Following is a history of our relationship with Arem: During July 2007, we organized Nanotec, Inc. ("Nanotec") a wholly owned subsidiary of EastBridge.On July 11, 2007, we distributed 5% of Nanotec’s equity to our shareholders of record on that date.As of November 8, 2007, Arem Wines, a manufacturer of fine wines in Australia, merged with Nanotec, Inc.Under the terms of the merger, the new stock ownership structure is as follows:15% owned by EastBridge, 5% owned by EastBridge shareholders, and 80% owned by Arem Wines' beneficiaries.The name of the merged company was Arem Group, Inc.During 2008, Arem Group signed a Listing Agreement with Eastbridge to take its U.S. subsidiary public in the U.S. and to list it on a U.S. stock exchange. As of September 2008, the Arem Group has been dissolved.A new company called Arem Pacific Corporation was formed with a new set of directors and officers along with a new ownership structure.EastBridge continues to own an equity position in Arem Pacific Corporation and EastBridge’s shareholders continue to own 5% of this new entity due to the stock dividend declared on July 11, 2007.Eastbridge shareholders will receive a pro-rata share of the Arem equity once it has an effective registration statement in place.We have not distributed any stock as of December 31, 2011. 7 Hangzhou Dwarf Technologies Ltd. Dwarf Technologies is an internet services company in China.EastBridge signed a listing agreement on July 26, 2010 with Dwarf.EastBridge has consulted with Dwarf on its 2009 and 2010 audit, which was conducted by a PCAOB audit firm, and with SEC legal process to file a registration statement and begin reporting as a U.S. public company. Dwarf filed its first registration statement in August, 2011.We intend to further consult with Dwarf with its listing process on a U.S. stock exchange or over-the-counter (OTC) market once it becomes a reporting company.For its services, EastBridge receives cash fees and an equity position in Dwarf of 15%.We received 3 million sharesof Dwarf in August, 2011.To date, we have received a down payment of the cash fees owed to us for our services.We havedeclared a stock dividend (300,000 shares) to our shareholders with a record date of November 30, 2011.This dividend stock will be distributed after Dwarf receives SEC clearance. LongWen Meda Holding Cororation LongWen is a holding company with two manufacturing subsidiaries, located in Hangzhou, China. The holding company is engaged in the multi-media business. The manufacturing subsidiaries are in the piping/faucets/valve manufacturing business.EastBridge signed listing agreements with the holding company and the subsidiaries in September, 2011.EastBridge is assisting LongWen with its 2010 and 2011 audits which are being conducted by a PCAOB firm.EastBridge will also assist LongWen with its SEC legal process to file a registration statement and begin reporting as a U.S. public company.We will also assist LongWen with their listing process on a U.S. stock exchange or over-the-counter (OTC) market once it is cleared by the SEC.For its services, EastBridge will receive cash fees and an equity position in LongWen of 25%.EastBridge will receive its shares before LongWen’s first registration statement is filed with the SEC.As of December 31, 2011, we have not declared a stock dividend to our shareholders for LongWen. Alpha Lujo, Inc. Alpha Lujo, Inc. is listed on the Over the Counter Bulletin Board (OTCBB – “ALEV”).EastBridge assisted Alpha Lujo’s management with the purchase of its initial “shell” company, called E-Global Marketing, which was listed on the OTCBB.EastBridge also assisted in the eventual name change of the company to Alpha Lujo, Inc. and we are assisting them with a merger of an Australian company in the electric vehicle business.For its services, Eastbridge received 2,142,350 shares of Alpha Lujo common stock in December 2010.These shares of Alpha Lujo will be distributed to our shareholders on a pro-rata basis once the merger with the Australian company is complete.As of December 31, 2011, we have not distributed Alpha Lujo stock to our shareholders. Alpha Green Energy Company On February 19, 2009, we entered into a listing agreement with Alpha Green Energy Company, a company based in Phoenix, Arizona.Alpha Green is a holding company that owns a subsidiary in Guizhou, China.The subsidiary’s main business is electricity production using renewable bio-mass from the agricultural industry in China. 8 In September 2009, Alpha Green purchased Fiber One, our subsidiary in Hong Kong, for a cash fee. Alpha Green has filed a Form S-1 to become a public company in the United States, which included an audit for fiscal years 2007 and 2008.Alpha Green is currently developing a new business model and strategy.We are currently working with a PCAOB-registered accounting firm and with Alpha Green to complete their 2010 and 2011 audit report including financials and footnotes.For its services, EastBridge will receive a cash fee plus an equity position in Alpha Green if and when it gets listed on a U.S. stock exchange or over-the-counter market.We have received a down payment of the cash fee for the purchase of Fiber One by Alpha Green and for our consulting services.Eastbridge will receive the balances of the cash fees for its services and for the purchase of Fiber One along with an equity position if and when Alpha Green is listed on a U.S. stock exchange or over-the-counter market.EastBridge declared a stock dividend of the Fiber One shares to our EastBridge shareholders of record on of June 11, 2007.Since 95% of the outstanding Fiber One stock was purchased by Alpha Green, the stock dividend will now apply to Alpha Green stock. EastBridge will also assist in locating an investment bank to conduct a capital raise for Alpha Green.As of December 31, 2011, we have not issued any Alpha Green stock to our shareholders for the stock dividend declared for our EastBridge shareholders.We will issue Alpha Green shares to our shareholders on a pro-rata basis if and when Alpha Green's registration statement is declared effective by the SEC. Fizza, LLC Fizza, LLC is a U.S. based beverage company that provides a healthy beverage option for school aged children in U.S. schools.Eastbridge is assisting Fizza in finding broker dealers and venture capitalists to help Fizza raise capital to complete product approvals and to startup its production process.EastBridge assisted in providing “seed capital” to Fizza to help it obtain FDA approval of its product.EastBridge has and will receive consulting cash fees along with an equity position in Fizza for its services. International Air Medical Services, Inc (IAMS) IAMS is an air ambulance company located in Scottsdale, Arizona.IAMS provides long range jets to help transfer patients from one city to another.EastBridge signed a consulting agreement in the fall of 2011 to assist IAMS in raising capital to expand its business by opening regional offices in other parts of the country.EastBridge has also signed listing and joint venture agreements with IAMS to assist IAMS in becoming a public company in the U.S. and obtain a listing on an over-the-counter (OTC) market.EastBridge intends to assist IAMS to expand its business into the Far East by finding a joint venture partner.We are currently looking for investors who will provide the capital needed for IAMS to expand its business and fund its working capital.We are also preparing IAMS for its 2010 and 2011 audit, which will be conducted by a PCAOB auditor.We will also consult with IAMS on its SEC legal process and its filing of a registration statement with the SEC in the near future.For our consulting services, we will receive cash fees and an equity position in IAMS of up to 10%.We will receive shares of IAMS stock before the first filing of its registration statement. Cambium EastBridge signed a Consulting Agreement with Cambium Learning Group, Inc., a NASDAQ listed company, in May, 2011.Cambium is a K-12 education company providing a suite of on-line education products.EastBridge will assist Cambium in finding a joint venture partner in the Far East to help them expand their business in Asia.For its services, EastBridge will receive a consulting cash fee. 9 American C&D Logistics and PhotoFunds (new clients – subsequent events) EastBridge signed Listing Agreements with American C&D Logistics, LLC and PhotoFunds, Inc in March, 2012.American C&D is a construction material recycling company, located in Philadelphia, PA.PhotoFunds provides photography services to U.S. schools and is located in New Jersey.EastBridge will also consult with the companies on their SEC legal process and registration filings with the SEC.Finally, EastBridge will assist both companies with obtaining a listing on an over-the-counter (OTC) markets.For its services, EastBridge will receive consulting cash fees and an equity position (10%) in both companies.EastBridge is expected to receive stock in each company before the first registration statement is filed with the SEC. Other EastBridge Clients Our written listing agreements with the following companies have expired beginning in 2008 and continuing through January 1, 2011: Dafeng, Kaida, Huang Wei,Ning Guo, Tianjin Heavy Steel, Beijing Power Company, Ginko, HaoHei Media, Ji-Bo, Aoxing,Yewo, JKZ, Strayarrow, Long Whole Enterprises, and Golden Eagle Automobile Dealerships.We continue to communicate with these companies and intend to re-initiate our agreements with them in the future.However, we have postponed our services for an indefinite period of time and there is a possibility that we will not provide any further consulting services to these companies..No fees were returned by EastBridge to these clients as part of the termination of these agreements or the postponement of us providing services under our listing agreements with them. EastBridge Subsidiaries in the United States General Farms Corporation (EastBridge Subsidiary) On November 27, 2007, we organized General Farms Corporation ("General Farms") as a wholly owned subsidiary of EastBridge. A stock dividend of 5% of General Farm's common stock, or 10,000,000 shares, was declared for EastBridge's shareholders of record as of November 16, 2007, such dividend. General Farms owns no assets and conducts no business operations of its own. Energy Corporation (EastBridge Subsidiary) On November 27, 2007, we formed Energy Corporation ("Energy") as a wholly owned subsidiary of EastBridge.On December 28, 2007, EastBridge announced that it would distribute a stock dividend of 5% of Energy Corporation's common stock of 10 million shares, on a pro-rata basisto its shareholders; however, no stock has been distributed to our as of December 31, 2011. Energy owns no assets and conducts o business operation of its own. China Properties Corporation (EastBridge Subsidiary) On November 27, 2007 we formed China Properties Corporation ("China Properties") as a wholly owned subsidiary of EastBridge.We declared a stock dividend to distribute 5% of China Properties' common stock of 10,000,000 shares, on a pro-rata basis to our shareholders of record on November 30, 2007. The eligible shareholders will automatically receive the stock certificates or electronic deposits into their accounts if and when the China Properties' stock is listed and begins trading.China Properties is presently and always has been an inactive subsidiary.As of March 31, 2011, no stock has been distributed to our shareholders for this subsidiary for the declared stock dividend for those EBIG shareholders of record on November 30, 2007. 10 Employees We now have two full-time employees in the United States and one full time employee in China.In the next twelve months, we plan to expand to two full-time employees in Beijing, China and three full-time employees in Phoenix, Arizona.To keep our fixed costs low, we generally subcontract our legal, accounting, audit and paralegal work to outside professional firms. We currently have more than six professional firms on retainer with us. We also have several business agents who work on commission basis in China and the U.S.We also have a contractor working for us out of our U.S. office. WHERE YOU CAN FIND MORE INFORMATION You are advised to read this Form 10-K in conjunction with other reports and documents that we file from time to time with the SEC. In particular, please read our Quarterly Reports on Form 10-Q and Current Reports on Form 8-K that we file from time to time. You may obtain copies of these reports directly from us or from the SEC at the SEC's Public Reference Room at 100 F. Street, N.E. Washington, D.C. 20549, and you may obtain information about obtaining access to the Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains information for electronic filers at its website http://www.sec.gov. ITEM1A. RISK FACTORS The Company's Auditors Have Expressed Doubt About Our Ability To Continue As A Going Concern The independent auditor's report on our financial statements contains explanatory language that substantial doubt exists about our ability to continue as a going concern. The report states that we depend on the continued financial contributions of our executive officers and their ability to execute our business strategy and to generate liquidity from our client engagements. If we are unable to obtain sufficient additional financing in the near term, achieve profitability or achieve client listing obligations, then we would, in all likelihood, experience severe liquidity problems and may have to curtail our operations. If we curtail our operations, we may be placed into bankruptcy or undergo liquidation, the result of which will adversely affect the value of our common shares. We May Be Subject to U.S. Regulation of the Consulting Services We Provide Even though we do not raise any capital for our clients, our services may be viewed as providing investment services.Investment businesses generally are comprehensively and intensively regulated under state and federal securities laws and regulations.Any investigation, litigation or other proceeding undertaken by the SEC or other federal or state regulatory agencies or private parties could necessitate the expenditure of material amounts of Company funds for legal and other costs and could have other materially adverse consequences for the Company, particularly if the Company is subject to fines and penalties for failure to obtain the required licenses or approvals. The Company is not registered as a broker or dealer under the Exchange Act or any other securities law.The Company believes that it is not required to be registered as a broker or dealer, but if the SEC or the securities administrator of any state were to assert that such registration is required, the Company would bear the resulting increased expenses and its activities would be restricted, which could materially and adversely affect the Company's business. 11 The Company has not, and is not expected to, register as an investment adviser or an investment company under the federal Investment Advisers Act of 1940, as amended, the federal Investment Company Act of 1940, as amended, or under the laws of any state.The Company does not believe that any law requires such a registration.However, particularly with respect to the method it has established of forming wholly owned subsidiaries and taking equity in all of the clients these practices may inadvertentlyviolate the Investment Company Act of 1940 which would require extensively more filings and additional compliance with SEC regulations.If required, however, such a registration could preclude the Company from performing its duties to its clients, which could lead to material adverse effects on the Company and its business, making its business less lucrative. The Company may also be subject to the federal or various state investment advisory acts.The services rendered by the Company may be viewed as providing financial advice even though management believes that any financial advice is not actually provided by the Company but instead is provided by third party financial service firms which are registered. Competition May Negatively Impact Us We will compete with individuals and both large and small investment companies for clients in Asia and our other current and proposed markets.Many of these institutions and individuals are already active in the Asian and American markets and have greater financial and other resources that may be used to compete against us. We expect that, if we are successful and if ourmarkets as a whole have favorable results, competition will increase. We Depend Upon Key Management Personnel and the Loss of Any of Them Would Seriously Disrupt Our Operations The success of our company is largely dependent on the personal efforts of Keith Wong and Norm Klein. The loss of the services of Keith Wong or Norm Klein or other key executives would have a material adverse effect on our business and prospects. The Company has not obtained key-man insurance for any of its senior management personnel, which means that the Company will not receive any cash amounts as a result of the disability or death of a member of senior management.In addition, in order for us to undertake our operations as contemplated, it will be necessary for us to locate and hire experienced personnel who are knowledgeable in our business. Our failure to attract and retain such experienced personnel on acceptable terms will have a material adverse impact on our ability to grow our business. Our sole directors and officers have employment agreements which only permit their removal for cause or by mutual agreement of the officer and the Company.As there are no independent directors it will be very difficult to remove either Mr. Wong or Mr. Klein, even if cause exists. The Company Does Not Provide Proprietary Services There is nothing proprietary about the services the Company provides and the Company has no intellectual property or other protection for its services. Any of the Company’s current or future competitors could duplicate the Company’s business model and it would have no legal recourse against them for such actions. We Are Currently Being Audited We are undergoing an audit by the Internal Revenue Service related to employment tax liability for the 2006-2008 tax years, and depending on the outcome of the audit, we may be subject to additional taxes, penalties and restrictions on further business activities or how we account for them.An assessment of additional taxes plus penalties and interest may have a material adverse effect on our performance. 12 Our Common Stock Is Subject To Penny Stock Regulation Our common stock, which is currently quoted for trading on the OTCBB and the OTCQB, may be considered to be a “penny stock” if it does not qualify for one of the exemptions from the definition of “penny stock” under Section 3a51-1 of the Exchange Act, as amended.Our common stock may be a “penny stock” if it meets one or more of the following conditions: (i) the stock trades at a price less than $5 per share; (ii) it is not traded on a “recognized” national exchange; (iii) it is not quoted on the Nasdaq Capital Market, or even if so, has a price less than $5 per share; or (iv) is issued by a company that has been in business less than three years with net tangible assets less than $5 million.The principal result or effect of being designated a “penny stock” is that securities broker-dealers participating in sales of our common stock will be subject to the “penny stock” regulations set forth in Rules 15-2 through 15g-9 promulgated under the Exchange Act.For example, Rule 15g-2 requires broker-dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document at least two business days before effecting any transaction in a penny stock for the investor’s account.Moreover, Rule 15g-9 requires broker-dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor.This procedure requires the broker-dealer to: (i) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (ii) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (iii) provide the investor with a written statement setting forth the basis on which the broker-dealer made the determination in (ii) above; and (iv) receive a signed and dated copy of such statement from the investor, confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives.Compliance with these requirements may make it more difficult and time consuming for holders of our common stock to resell their shares to third parties or to otherwise dispose of them in the market. We Do Not Intend To Pay Cash Dividends. We do not anticipate paying cash dividends on our common stock in the foreseeable future. We may not have sufficient funds to legally pay dividends. Even if funds are legally available to pay dividends, we may nevertheless decide in our sole discretion not to pay dividends. The declaration, payment and amount of any future dividends will be made at the discretion of the Board of Directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors our Board of Directors may consider relevant. There is no assurance that we will pay any dividends in the future, and, if dividends are declared, there is no assurance with respect to the amount of any such dividend. Because Our Stock Is Quoted On The OTCBB And OTCQB, Our Shareholders May Have Difficulty Selling Their Stock Or Experience Increased Negative Volatility On The Market Price Of Our Stock. Our common stock is listed on the OTCBB and OTCQB. The OTCBB and QTCQB are often highly illiquid, in part because they do not have a national quotation system by which potential investors can follow the market price of shares except through information received and generated by a limited number of broker-dealers that make markets in particular stocks. There is a greater chance of volatility for securities that trade on the OTCBB and OTCQB as compared to a national exchange or quotation system. This volatility may be caused by a variety of factors, including the lack of readily available price quotations, the absence of consistent administrative supervision of bid and ask quotations, lower trading volume, and market conditions. Our shareholders may experience high fluctuations in the market price and volume of the trading market for our securities. These fluctuations, when they occur, have a negative effect on the market price for our securities. Accordingly, our shareholders may not be able to realize a fair price from their shares when they determine to sell them or may have to hold them for a substantial period of time until the market for our common stock improves. 13 Failure To Achieve And Maintain Effective Internal Controls In Accordance WithSection 404 Of The Sarbanes-Oxley Act Could Have A Material AdverseEffect On Our Business And Operating Results. It may be time consuming, difficult and costly for us to develop and implement the additional internal controls, processes and reporting procedures required by the Sarbanes-Oxley Act. We may need to hire additional financial reporting, internal auditing and other finance staff in order to develop and implement appropriate additional internal controls, processes and reporting procedures. If we fail to comply in a timely manner with the requirements of Section404 of the Sarbanes-Oxley Act regarding internal control over financial reporting or to remedy any material weaknesses in our internal controls that we may identify, such failure could result in material misstatements in our financial statements, cause investors to lose confidence in our reported financial information and have a negative effect on the trading price of our common stock. In connection with our on-going assessment of the effectiveness of our internal control over financial reporting, we may discover "material weaknesses" in our internal controls as defined in standards established by the Public Company Accounting Oversight Board, or the PCAOB. A material weakness is a significant deficiency, or combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. The PCAOB defines "significant deficiency" as a deficiency that results in more thana remote likelihood that a misstatement of the financial statements that is morethan inconsequential will not be prevented or detected. In the event a material weakness is identified, we will attempt to employ qualified personnel and adopt and implement policies and procedures to address any material weaknesses we identify. However, the process of designing and implementing effective internal controls is a continuous effort that requires us to anticipate and react to changes in our business and the economic and regulatory environments and to expend significant resources to maintain a system of internal controls that is adequate to satisfy our reporting obligations as a public company. We cannot assure you that we will have the resources to be able to take steps to attempt to remedy any future material weaknesses or that the measures we will take will remediate any material weaknesses that we may identify or that we will implement and maintain adequate controls over our financial process and reporting in the future. Any failure to complete our assessment of our internal control over financial reporting, to remediate any material weaknesses that we may identify or to implement new or improved controls, or difficulties encountered in their implementation, could harm our operating results, cause us to fail to meet our reporting obligations or result in material misstatements in our financial statements. Any such failure could also adversely affect the results of the periodic management evaluations of our internal controls and, in the case of a failure to remediate any material weaknesses that we may identify, would adversely affect the annual management reports regarding the effectiveness of our internal control over financial reporting that are required under Section404 of the Sarbanes-Oxley Act. Inadequate internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our common stock. We Have A Limited Operating History And Lack Of Profits Which Could Lead To Wide Fluctuations In Our Share Price. The Market Price For Our Common Shares Is Particularly Volatile Given Our Status As A Relatively Unknown Company With A Small And Thinly Traded Public Float. The market for our common shares is characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. The volatility in our share price is attributable to a number of factors. First, as noted above, our common shares are sporadically and thinly traded. As a consequence of this lack of liquidity, the trading of relatively small quantities of shares by our shareholders may disproportionately influence the price of those shares in either direction. The price for our shares could, for example, decline precipitously in the event that a large number of our common shares are sold on the market without commensurate demand, as compared to a seasoned issuer which could better absorb those sales without adverse impact on its share price. Secondly, we are a speculative or "risky" investment due to our limited operating history and lack of profits to date. As a consequence of this enhanced risk, more risk-adverse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their shares on the market more quickly and at greater discounts than would be the case with the stock of a seasoned issuer. Many of these factors are beyond our control and may decrease the market price of our common shares, regardless of our operating performance. We cannot make any predictions or projections as to what the prevailing market price for our common shares will be at any time, including as to whether our common shares will sustain their current market prices, or as to what effect that the sale of shares or the availability of common shares for sale at any time will have on the prevailing market price. 14 Shareholders should be aware that, according to SEC Release No.34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include (1)control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (2)manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (3)boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (4)excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (5)the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. However, the occurrence of these patterns or practices could increase the volatility of our share price. The Company’s Profitability May Be Negatively Impacted Because A Majority Of The Company’s Assets Are Comprised Of Securities That Are Not Highly Liquid. A majority of the Company’s assets are comprised of securities received by the Company as part of its compensation for services rendered and are not highly liquid. There is presently no public market in the majority of the securities that the Company holds, and it is uncertain if such securities will be listed on a securities exchange or if a market for such securities will ever develop. There is no assurance that an alternative exit strategy will be readily available for the Company to realize the fair value of such securities.Accordingly, we are prepared to bear the economic risk of such securities for an indefinite period of time. Compensating the Company’s officers may incentivize them to take additional risk in an attempt to increase the value of the Company’s stock. Due to the Company's lack of cash flows, it has historically compensated its officers in stock rather than paying a cash salary.By compensating these officers in stock, we believe they have a greater incentive to take steps to increase the value of the Company's stock than they would if compensated in cash.As the Company's value is largely based on the value of the equity it receives from its clients, paying the officers using Company stock may incentivize them to take additional risks in an attempt to increase the value of the Company's stock. There could be changes in the policies of the PRC government that may adversely affect our business. Each industry in the People's Republic of China ("PRC") is subject to policies implemented by the PRC government. The PRC government may, for instance, impose control over aspects of our clients' or our business such as distribution of raw materials, product pricing and sales. On the other hand, the PRC government may also make available subsidies or preferential treatment, which could be in the form of tax benefits or favorable financing arrangements. If the raw materials used by our clients or their products become subject to any form of government control, then depending on the nature and extent of the control and our clients' ability to make corresponding adjustments, there could be a material adverse effect on our business and operating results. Separately, our business and operating results also could be adversely affected by changes in policies of the Chinese government such as: changes in laws, regulations or the interpretation thereof; confiscatory taxation; restrictions on currency conversion, imports on sources of supplies; or the expropriation or nationalization of private enterprises. Although the Chinese government has been pursuing economic reform policies for approximately two decades to liberalize the economy and introduce free market aspects, there is no assurance that the government will continue to pursue such policies or that such policies may not be significantly altered, especially in the event of a change in leadership, social or political disruption, or other circumstances affecting China's political, economic and social life. 15 Certain political and economic considerations relating to the PRC could adversely affect our company. The PRC is passing from a planned economy to a market economy. The Chinese government has confirmed that economic development will follow a model of market economy under socialism. While the PRC government has pursued economic reforms since its adoption of the open-door policy in 1978, a large portion of the PRC economy is still operating under five-year plans and annual state plans adopted by the government that sets down national economic development goals. Through these plans and other economic measures, such as control on foreign exchange, taxation and restrictions on foreign participation in the domestic market of various industries, the PRC government exerts considerable direct and indirect influence on the economy. Many of the economic reforms are unprecedented or experimental for the PRC government, and are expected to be refined and improved. Other political, economic and social factors can also lead to further readjustment of such reforms. This refining and readjustment process may not necessarily have a positive effect on our operations or future business development. Our operating results may be adversely affected by changes in the PRC's economic and social conditions as well as by changes in the policies of the PRC government, which we may not be able to foresee, such as changes in laws and regulations (or the official interpretation thereof), measures which may be introduced to control inflation, changes in the rate or method of taxation, and imposition of additional restrictions on currency conversion. The uncertain application of many PRC laws applicable to us create an uncertain environment for business operations and they could have a negative effect on us. The PRC legal system is a civil law system. Unlike the common law system, such as the legal system used in the United States, the civil law system is based on written statutes in which decided legal cases have little value as precedents. In 1979, the PRC began to promulgate a comprehensive system of laws and has since introduced many laws and regulations to provide general guidance on economic and business practices in the PRC and to regulate foreign investment. Progress has been made in the promulgation of laws and regulations dealing with economic matters such as corporate organization and governance, foreign investment, commerce, taxation and trade. The promulgation of new laws, changes of existing laws and the abrogation of local regulations by national laws could have a negative impact on our business and business prospects. In addition, as these laws, regulations and legal requirements are relatively recent, their interpretation and enforcement involve significant uncertainty. We may have limited legal recourse under PRC laws if disputes arise under our contracts with third parties. The Chinese government has enacted laws and regulations dealing with matters such as corporate organization and governance, foreign investment, commerce, taxation and trade.However, their experience in implementing, interpreting and enforcing these laws and regulations is limited, and our ability to enforce commercial claims or to resolve commercial disputes is unpredictable.If our business ventures are unsuccessful, or other adverse circumstances arise from these transactions, we face the risk that the parties to these ventures may seek ways to terminate the transactions, or may hinder or prevent us from accessing important information regarding the financial and business operations of these acquired companies.The resolution of these matters may be subject to the exercise of considerable discretion by agencies of the Chinese government, and forces unrelated to the legal merits of a particular matter or dispute may influence their determination. Any rights we may have to specific performance, or to seek an injunction under PRC laws, are severely limited, and without a means of recourse by virtue of the Chinese legal system, we may be unable to prevent these situations from occurring.The occurrence of any such events could have a material adverse effect on our business, financial condition and results of operations.Although legislation in China over the past 30 years has significantly improved the protection afforded to various forms of foreign investment and contractual arrangements in China, these laws, regulations and legal requirements are relatively new and their interpretation and enforcement involve uncertainties which could limit the legal protection available to us and foreign investors.The inability to enforce or obtain a remedy under any of our future agreements could result in a significant loss of business, business opportunities or capital and could have a material adverse impact on our operations. 16 We must comply with the Foreign Corrupt Practices Act. We are required to comply with the United States Foreign Corrupt Practices Act, which prohibits U.S. companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business.Foreign companies, including some of our competitors, are not subject to these prohibitions.Corruption, extortion, bribery, pay-offs, theft and other fraudulent practices occur from time-to-time in mainland China.If our competitors engage in these practices, they may receive preferential treatment from personnel of some companies, giving our competitors an advantage in securing business or from government officials who might give them priority in obtaining new licenses, which would put us at a disadvantage.We have not established formal policies or procedures for prohibiting or monitoring this conduct, and we can not assure you that our employees or other agents will not engage in such conduct for which we might be held responsible.If our employees or other agents are found to have engaged in such practices, we could suffer severe penalties. If we make equity compensation grants to persons who are PRC citizens, they may be required to register with SAFE.We may also face regulatory uncertainties that could restrict our ability to adopt equity compensation plans for our directors and employees and other parties under PRC laws. On April 6, 2007, State Administration of Foreign Exchange of China (the “SAFE”) issued the “Operating Procedures for Administration of Domestic Individuals Participating in the Employee Stock Ownership Plan or Stock Option Plan of An Overseas Listed Company, also known as “Circular 78.”It is not clear whether Circular 78 covers all forms of equity compensation plans or only those which provide for the granting of stock options. For any plans which are so covered and are adopted by a non-PRC listed company, such as our company, after April 6, 2007, Circular 78 requires all participants who are PRC citizens to register with and obtain approvals from SAFE prior to their participation in the plan.In addition, Circular 78 also requires PRC citizens to register with SAFE and make the necessary applications and filings if they participated in an overseas listed company’s covered equity compensation plan prior to April 6, 2007.We believe that the registration and approval requirements contemplated in Circular 78 will be burdensome and time consuming. If it is determined that any of our equity compensation plans are subject to Circular 78, failure to comply with such provisions may subject us and participants of our equity incentive plan who are PRC citizens to fines and legal sanctions and prevent us from being able to grant equity compensation to our PRC employees. In that case, our ability to compensate our employees and directors through equity compensation would be hindered and our business operations may be adversely affected. If relations between the United States and China worsen, our stock price may decrease and we may have difficulty accessing the U.S. capital markets. At various times during recent years, the United States and China have had disagreements over political and economic issues. Controversies may arise in the future between these two countries. Any political or trade controversies between the United States and China could adversely affect the market price of our common stock and our clients' ability to access U.S. capital markets. 17 Governmental control of currency conversion may affect the value of our stock. The PRC government imposes controls on the convertibility of Renminbi into foreign currencies and, in certain cases, the remittance of currency out of the PRC. Currently, the Renminbi is not a freely convertible currency. Shortages in the availability of foreign currency may restrict our clients' ability to remit sufficient foreign currency to pay our fees, to paydividends, or otherwise satisfy foreign currency denominated obligations. Under existing PRC foreign exchange regulations, payments of current account items, including profit distributions, interest payments and expenditures from the transaction, can be made in foreign currencies without prior approval from the SAFE by complying with certain procedural requirements. However, approval from appropriate governmental authorities is required where Renminbi is to be converted into foreign currency and remitted out of China to pay capital expenses such as the repayment of loans and corporate debt obligations denominated in foreign currencies. The PRC government may also at its discretion restrict access in the future to foreign currencies for current account transactions. If the foreign exchange control system prevents our clients or us from obtaining sufficient foreign currency to satisfy currency demands, we or our clients may not be able to pay certain of our or their expenses as they come due. The fluctuation of the Renminbi may materially and adversely affect our operations. The value of the Renminbi against the U.S. dollar and other currencies may fluctuate and is affected by, among other things, changes in the PRC's political and economic conditions. Any significant revaluation of the Renminbi may materially and adversely affect our cash flows, revenues and financial condition. For example, to the extent that we or our clients need to convert U.S. dollars into Renminbi for our or their operations, appreciation of the Renminbi against the U.S. dollar could have a material adverse effect on our business, financial condition and results of operations. Conversely, if we decide to convert our Renminbi into U.S. dollars for business purposes and the U.S. dollar appreciates against the Renminbi, the U.S. dollar equivalent of the Renminbi we convert would be reduced. Any significant devaluation of Renminbi may reduce our operation costs in U.S. dollars but may also reduce our earnings in U.S. dollars. In addition, the depreciation of significant U.S. dollar denominated assets could result in a charge to our income statement and a reduction in the value of these assets. Commencing July21, 2005, China has adopted a managed floating exchange rate regime based on market demand and supply with reference to a basket of currencies. The exchange rate of the US dollar against the RMB was adjusted from approximately RMB 8.28per US dollar to approximately RMB 8.11per US dollar on July21, 2005. Since then, the PBOC administers and regulates the exchange rate of the US dollar against RMB taking into account demand and supply of RMB, as well as domestic and foreign economic and financial conditions. In addition, there can be no assurance we will be able to obtain sufficient foreign exchange to pay dividends or satisfy other foreign exchange requirements in the future and we currently do not intend to pay dividends. It may be difficult to effect service of process and enforcement of legal judgments upon our company and our officers and directors because some of them reside outside the United States. Since part of our operations are presently based in China, service of process on our business and officers may be difficult to effect within the United States. Also, some of our assets are located outside the United States and any judgment obtained in the United States against us may not be enforceable outside the United States. We have appointed Keith Wong, our Chief Executive Officer and President, as our agent to receive service of process in any action against our company in the United States. 18 ITEM 1B. UNRESOLVED STAFF COMMENTS As a smaller reporting company, we are not required to provide Item 1B disclosure. ITEM 2. PROPERTIES Our executive office is located at 8040 E. Morgan Trail, Unit 18, Scottsdale, AZ85258. We lease these facilities, consisting of approximately 900 square feet, for $ 664 per month.We currently have a month to month lease agreement with the landlord but intend to execute a long term agreement in the near future EastBridge obtained the approval from the local authority of Beijing, capital of China, to operate a representative office to serve its Chinese clients.This office is housed in the office tower of Kunlun Hotel and became fully operational in January of 2008 to serve existing and new clients. The Company leases these offices for $1,800 per month.The term of the lease is on a month-to-month basis. In 2010, the Company entered into a lease for housing accommodations for its CEO while in Bejing.These facilities are being leased for $4,250 a month, to be paid with restricted stock.The term of this lease is a two year lease which commenced in January, 2010. The aforesaid properties are in good condition and we believe they will be suitable for our purposes for the next 12 months. There is no affiliation between us and any of our principals or agents and our landlords or any of their principals or agents. Monthly Lease Obligations Scottsdale Beijing China Total $ ITEM 3. LEGAL PROCEEDINGS We are currently not involved in any litigation that we believe could have a materially adverse effect on our financial condition or results of operations. Except that the Company is undergoing an audit by the Internal Revenue Service related to employment tax liability for the 2006-2008 tax years, there is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our company's or our company's subsidiaries' officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4. MINE SAFETY DISCLOSURE Not applicable. 19 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON STOCK, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES EastBridge common stock is traded in the over-the-counter market, and quoted in the National Association of Securities Dealers Inter-dealer Quotation System ("OTCBB") and can be accessed on the Internet at www.otcbb.com under the symbol "EBIG.OB." As of December 31, 2011, there were 154,590,189 shares of common stock of EastBridge outstanding and there were approximately 1,600 shareholders of record of the Company's common stock. The following table sets forth for the periods indicated the high and low bid quotations for EastBridge's common stock.These quotations represent inter-dealer quotations, without adjustment for retail markup, markdown or commission and may not represent actual transactions. Periods High Low Fiscal Year 2011 First Quarter (January – March 2011) $ $ Second Quarter (April – June 2011) $ $ Third Quarter (July – September 2011) $ $ Fourth Quarter (October – December 2011) $ $ Fiscal Year 2010 First Quarter (January – March 2010) $ $ Second Quarter (April – June 2010) $ $ Third Quarter (July – September 2010) $ $ Fourth Quarter (October – December 2010) $ $ On March 27, 2012, the closing bid price of our common stock was $0.06. Dividends We did not declare any cash dividends for the years ended December31, 2011and 2010. Our Board of Directors does not intend to declare any dividends in the near future. The declaration, payment and amount of any future dividends will be made at the discretion of the Board of Directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the Board of Directors considers relevant. There is no assurance that future dividends will be paid, and if dividends are paid, there is no assurance with respect to the amount of any such dividend. Equity Compensation Plans 2009 Stock Option Plan During the first quarter of 2009, the Company's Board of Directors approved and adopted the 2009 Stock Option Plan(the "Plan") and designated 10,000,000 of its no par common stock for issuance under the Plan to employees, directors or consultants for EastBridge through either the issuance of shares or stock option grants.Under the terms of the Plan, stock option grants shall be made with exercise prices not less than 100% of the fair market value of the shares of common stock on the grant date. 20 2011 Incentive Stock Option Plan During the last quarter of 2011, the Company's Board of Directors approved and adopted the 2011 Incentive Plan (the "2011 Plan") and designated 30,000,000 of its no par common stock for issuance under the 2011 Plan to employees, directors or consultants for EastBridge through either the issuance of shares or stock option grants.Under the terms of the 2011 Plan, stock option grants shall be made with exercise prices not less than 100% of the fair market value of the shares of common stock on the grant date. All Equity Compensation Plans Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (#) Weighted-average exercise price of outstanding options, warrants and rights ($) Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by shareholders Equity compensation plans not approved by shareholders Total Transfer Agent EastBridge's transfer agent and Registrar for the common stock is Jersey Transfer and Trust Company located in Verona, New Jersey. Recent Sales of Unregistered Securities Years Ended Stock issued for Cash Cash Received Stock for Conversion of Debt Stock Issued for services Cancelled Shares December 31, 2011 - $
